Citation Nr: 1212852	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  11-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder and anxiety, on appeal from an initial grant of service connection.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from February 2003 to April 2004, and from January 2007 to July 2008.  This service included assignments to the Persian Gulf theatre-of-operations.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which granted service connection for a psychiatric disorder and assigned a 30 percent disability rating for that condition.  The appellant has appealed the assignment of the 30 percent rating claiming that his disability should be rated higher.  The record reflects that that action also granted service connection for six other disabilities and denied service connection for five additional disorders.  The appellant originally filed a notice of disagreement with respect to all twelve issues and a statement of the case was issued in March 2011 that addressed all twelve issues.  Nevertheless, following the publication of the statement of the case, the appellant only perfected his appeal with respect to the issue involving an increased rating for PTSD.  With respect to the other eleven issues, they were not perfected and are not before the Board.

When the appellant perfected his appeal, he indicated that he wished to present testimony before the Board.  As such, a hearing was scheduled before the undersigned Veterans Law Judge (VLJ) for March 14, 2012.  Prior to that hearing, the appellant's private attorney contacted the Board and informed the Board that the appellant was withdrawing his request for a hearing before the Board.  

The remaining new issue, that of a TDIU, will be discussed below, and has been added to the front cover of this action in accordance with pronouncements of the United States Court of Appeals for Veterans Claims, hereinafter the Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Following his discharge from service, the appellant submitted a claim for VA benefits.  More specifically, he asked that service connection be granted for a psychiatric disorder to include PTSD and generalized anxiety.  The RO scheduled the appellant for a VA psychiatric examination and said exam was accomplished in October 2009.  Upon completion of the examination, the appellant was given a diagnosis of chronic moderate PTSD.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  The examiner wrote that the disability was related to the appellant's service in Iraq and Afghanistan, and that it moderately impaired his social and occupational functioning.  The examiner also noted that the appellant had been receiving steady treatment for the condition through the VA.

The examination report was forwarded to the RO which, after reviewing the appellant's record, granted service connection for a psychiatric disorder.  A disability rating of 30 percent was assigned.  The appellant was notified of that action and he has appealed, claiming that a higher rating should be assigned.

To support his assertions, the appellant, through his attorney, has submitted a private medical report from a private psychologist, dated July 2010.  In that report, the examiner wrote the following:

	. . . He is trying to work but doing so poorly and is endanger of emotional outbursts and losing emotional control.  He is afraid that he will "go violent".  His interaction with peers and coworkers is very meager and restricted.  He is basically reclusive in his contact avoiding.  He does have difficulty with bossy people and is afraid this might trigger an over-reaction.  His ability to maintain concentration and pace is very poor because of his difficulty with concentration and memory.

In addition to the medical report, the appellant's attorney has submitted written statements in support of his client's claim.  He has averred that the appellant should be awarded a disability rating of 70 percent or higher.  The attorney has contended that because the appellant's GAF scores, for the period running from January 2009 to July 2010, have ranged from 47 to 55, and have not remained consistent, a higher rating should be assigned for the appellant's psychiatric disorder.  A liberal reading of the attorney's submissions would suggest that the appellant's social and industrial capacities are profoundly affected by his psychiatric disorder, and that he is almost incapable of working with others, having social contact with others, and possibly maintaining gainful employment.

Nevertheless, the record also suggests that since January 2010, the appellant has been performing duties for the United States Army Reserves.  The claims folder contains documents that suggest that the appellant had 64 training days in the USAR in 2010 and that he had additional training days in 2011 and 2012.  Unfortunately, the military service records which would show that service are not of record.  The Board believes that these records should be obtained because they may contain medical information that is relevant to the matter now before it.  That is, there may be records showing treatment for his service-connected psychiatric disorder.  Alternatively, there may also be records suggesting that the appellant's PTSD and generalized anxiety disorder have improved in severity.  Because these records are not in the claims folder, it is the conclusion of the Board that the claim should be returned to the RO so that the appellant's more recent service medical records can be obtained and included in the claims folder.  These records are necessary because they may provide data concerning the appellant's social and occupational functioning ability.  

It is also the decision of the Board that the issues must be returned to the RO for additional medical development prior to the Board's issuance of a decision on the merits of the appellant's claim.  More specifically, the appellant has submitted a private doctor's statement that insinuates that since the appellant was last evaluated by a VA doctor in October 2009, his service-connected psychiatric disorder has become more severe.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Hence, the Board therefore finds that a comprehensive VA examination is necessary to address the current level of the appellant's mental disorder and whether it has become more disabling since October 2009.  

As pointed out by the appellant's attorney, the appellant has, for over two years, received treatment for his service-connected psychiatric disorder via the VA Medical Center in Columbia and the Rock Hill Outpatient Clinic.  The last record of treatment is from May 2011.  Because the claim is being returned for additional development, copies of any available VA records subsequent to May 2011 should be obtained and incorporated in the claims file.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, any private and VA medical treatment records should be associated with the claims file prior to any further processing of the appellant's claim. 

Moreover, the appellant's attorney and his private doctor have insinuated that the appellant's ability to work has been greatly and severely compromised because of his PTSD.  In other words, it has been asked, in essence, that a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU) be assigned.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, a liberal reading of the record indicates that the issue of entitlement to a TDIU has been raised.  The claim for the awarding of a TDIU is part of the claim for a higher rating stemming from an initial rating and as such, a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the current severity of his service-connected disability(ies) and determine its/their impact on his employability. 

Thus, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to ensure full compliance with due process requirements, this case must be REMANDED to the RO for the further development of evidence. 

1.  The RO should review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority.  The RO is reminded that it must provide the appellant with the proper VCAA notice with respect to the TDIU issue which is now considered part of the appellant's appeal.  It should also be requested that he complete a TDIU claim form.  Copies of any correspondence forwarded to the appellant and his private attorney should be included in the claims folder for review. 

2.  The RO shall contact the appellant and ask that he identify all sources of medical treatment received since January 2010 for all of his service-connected disabilities, to include his PTSD and anxiety disorder, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  All records, including all computer and Virtual VA medical treatment records, obtained must be added to the claims file.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

3.  The RO should contact the appellant and ask that he provide the name and location of the US Army Reserve unit that he is attached thereto.  Upon obtaining that information, the RO should once again contact the National Personnel Records Center (NRPC) and the United States Army Reserve Personnel Center (ARPERCEN) and obtain from these bodies copies of the appellant's service medical treatment records extending from January 2010 to the present.  If the RO is informed that NPRC and ARPERCEN does not have copies of the requested records but that those records are held by the appellant's US Army Reserve unit, said unit should be contacted and those records should be requested.  Any response received by the RO should be included in the claims folder for review.  If requests for the appellant's more recent service medical treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011).  

4.  Only after all of the appellant's medical records have been obtained and included in the claims file, the RO shall afford the appellant an appropriate VA examination by an examiner, who, if possible, has not previously examined him, and the examiner should comment on the severity of the service-connected psychiatric disorder.  The claims file must be made available and reviewed by the examiner.  All indicated tests should be performed and all findings should be reported in detail. 

A comprehensive clinical history should be obtained.  The examination report must include discussions of the appellant's documented medical history and assertions.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD and generalized anxiety disorder.  The examiner is also asked to comment on the impact of the claimed increase in severity of the appellant's mental disorder, if any, on his employment and activities of daily life.  

A complete rationale for any opinion expressed should be provided and included in the claims folder for future review.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

5.  The RO then should schedule the appellant for an appropriate VA examination to determine whether the appellant's service-connected disabilities and disorder prevent him from obtaining and maintaining gainful employment.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disabilities prevent him from working, or his service-connected psychiatric disorder specifically prevents him from working, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Additionally, if the examiner concludes that the appellant's service-connected disabilities do not prevent him from working, the examiner must explain in detail the reasoning behind this determination. 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review. 

6.  The RO should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The RO is reminded that it must make a determination as to whether a TDIU may be granted, and in said determination, it must make a decision as to whether a TDIU may be granted based on extraschedular considerations. The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
`

